— Judgment unanimously affirmed. Memorandum: Defendant’s convictions for grand larceny in the second degree were supported by legally sufficient evidence (CPL 70.10 [1]). Viewing the evidence, as we must, in the light most favorable to the People, we find that it provided a rational trier of fact with a valid line of reasoning to sustain the convictions (People v Bleakley, 69 NY2d 490, 495). Further, the trial court properly refrained from charging the moral certainty standard because defendant’s convictions were based on both direct and circumstantial evidence (People v Barnes, *91550 NY2d 375, 379-380). (Appeal from judgment of Monroe County Court, Celli, J. — grand larceny, second degree.) Present — Callahan, J. P., Doerr, Boomer, Green and Lawton, JJ.